Title: To Thomas Jefferson from Thomas Mann Randolph, 14 January 1821
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond
Jany 14. 1821
I was informed yesterday that Mr Johnson of the Board of Visitors of the University had become disqualified by “failure to act for the space of one year” Sect. 7. C. 34. Vol. 1. p. 91. General Cocke, who informed me, is of that opinion; and I believe the other Visitors, now here, are likewise disposed to give that construction, as he failed to attend both the “stated meetings” in the last year. My opinion is that he will not be disqualified until 28th February, the termination of the first year of the form, for which he has been by law appointed. He can attend a meeting by “special call” in time to remedy the defect—likely to occur. I beg leave to recommend the 22d February, as the day, and that it should be advertised immediately. The Legislature may be up in time, or the Visitors may leave it without inconvenience at that period of the session. The Annual Report of the Literary Fund is to be brought down to Dec. 31. 1820, to give a view of the school branch of the system, the appropriation to which is applicable throughout the Calendar, not the Fiscal year. It only needs copying now. Some of the results are: Accession to Capital Stock from all sources from Oct. 1st 19. to Dec. 31. 1820. 63,000. 54  cts. amt of income for same period 58.293.86. Increase of Permanent Funds, in Paper, since last report, 68.977.49. The Cash in the Treasury on    Oct. 1st 1820 was only 36.505.70. The amt of current expenditure exclusive of investments for the same period 67.855.95.  of which to University for annuity 19.156.81. to schools 46.584.96. The difference between the Auditors ballance 91. 619.53. last year to credit of fund, and the Cash in the Treasury this year is now openly declared to be another defalcation of Mr Benton. It is supposed to have been an error in the settlement of his acct for purchase of stocks during his last year. We presented it in July, the Lieut Govr & Atty Genel were appointed to examine it; then reported on Dec. 22.d; 5 months after, and omitted a Warrant for 50.000 $. issued to him the preceding year; for which sum it is believed he was credited on the final settlement. I have still hope it may be explained, but such has been the effect of the belief to the contrary, that the Lieut. Govr had 96 votes for removal from the council, while Martin of Nelson who has not been in Richmond since July, and beged by letter to be removed, had only 103. I have yesterday got possession of the Journal, and mean to investigate the matter if possible. But no account for purchases of Stocks, with prices, has been written in it ever; and my only hope is to find the detached papers, to compare with the Warrants if need. I am of opinion that the friends of the University should only ask leave to make another loan, and to have the period of reimbrusement of both made the same with that of the James River Company viz 20 years. The sum required will still leave nearly half their annuity free and the increase of the Literary Fund will perhaps allow an augmentation of it next year to that amount.Patsy is at Tuckahoe. I was just seting out to join them at dinner today when the propriety of making the communication concerning Mr Johnson, (immediately,) occurred to me. I shall go this evening. she only waits for the roads to be passible to go home.With very sincere and affectionate attachment your obTh: M: Randolph
   1279.38 more paid back: fines remitted by law: expences of process &c the Board expences have been only 834 $ claims and all.
